EXHIBIT 10.6

PGIM, Inc. and

the holders of Notes signatory hereto

c/o Prudential Capital Group

2029 Century Park East, Suite 715

Los Angeles, CA 90067

February 16, 2017

LTC Properties, Inc.

2829 Townsgate Road, Suite 350

Westlake Village, California 91361

Re:         Second Amendment to Third Amended and Restated Note Purchase and
Private Shelf Agreement

Ladies and Gentlemen:

Reference is made to the Third Amended and Restated Note Purchase and Private
Shelf Agreement, dated as of April 28, 2015 (as amended, amended and restated,
supplemented or otherwise modified to the date hereof, the “Agreement”), by and
between LTC Properties, Inc., a Maryland corporation (the “Company”), on the one
hand, and the Purchasers named therein, on the other hand.  Capitalized terms
used and not otherwise defined herein shall have the meanings provided in the
Agreement.

1.          Amendments.  Pursuant to the provisions of Section 17 of the
Agreement, and subject to the terms and conditions of this letter agreement, the
Purchasers hereby agree with the Company that the Agreement is modified, as
follows:

1.1        The reference to “$200,000,000” set forth in Section 1G is deleted
and replaced with “$337,500,000.”

1.2        The reference to “$300,000,000” set forth in the second sentence of
Section 2B(1) is deleted and replaced with “$350,000,000.”

1.3        The reference to “$250,000,000” set forth in the second sentence of
Section 2B(1) is deleted and replaced with “$275,000,000.”

1.4        Section 2B(2) is amended and restated, as follows:

“2B(2)Issuance Period.  Shelf Notes may be issued and sold pursuant to this
Agreement until the earlier of (i) February 16, 2020 (or if such date is not a
New York Business Day, the New York Business Day next preceding such date), and
(ii) the thirtieth day after PIM shall have given to the Company, or the Company
shall have given to PIM, written notice stating that it elects to terminate the
issuance and sale of Shelf Notes pursuant to this Agreement (or if such
thirtieth day is not a New York Business Day, the New York Business Day next
preceding such thirtieth day).  The period during which Shelf Notes may be
issued and sold pursuant to this Agreement is herein called the “Issuance
Period.””

1.5        Each of Sections 2B(8)(i) and 2B(8)(ii) is deleted and replaced with
“[Intentionally Omitted].”







--------------------------------------------------------------------------------

 

 

1.6        The definitions of “PIM” and “Principal Credit Facility” in Schedule
B are amended and restated, as follows:

““PIM” means PGIM, Inc., formerly known as Prudential Investment Management,
Inc.

“Principal Credit Facility” means any loan agreement, credit agreement, note
purchase agreement or similar agreement under which credit facilities in the
aggregate original principal or commitment amount of at least $75,000,000 (or
credit facilities in the aggregate original principal or commitment amount of
less than $75,000,000, but which have subsequently become at least $75,000,000)
are provided to the Company and/or any Subsidiary.”

2.          Limitation of Modifications.  The amendments effected in this letter
agreement shall be limited precisely as written and shall not be deemed to be
(a) an amendment, consent, waiver or other modification of any other terms or
conditions of the Agreement or any other document related to the Agreement, or
(b) a consent to any future amendment, consent, waiver or other
modification.  Except as expressly set forth in this letter, the Agreement and
the documents related to the Agreement shall continue in full force and effect.

3.          Representations and Warranties.  The Company hereby represents and
warrants as follows:  (i) No Default or Event of Default has occurred and is
continuing; (ii) the Company’s execution, delivery and performance of the
Agreement, as modified by this letter agreement, have been duly authorized by
all necessary corporate and other action and do not and will not require any
registration with, consent or approval of, or notice to or action by, any Person
(including any Governmental Authority) in order to be effective and enforceable;
(iii) the Agreement, as modified by this letter agreement, constitutes the
legal, valid and binding obligation of the Company, enforceable against the
Company in accordance with its terms except as the enforceability thereof may be
limited by bankruptcy, insolvency, reorganization, moratorium or other similar
laws of general application relating to or affecting the enforcement of
creditors’ rights or by general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law); and (iv) each
of the representations and warranties set forth in Section 5 of the Agreement is
true, correct and complete as of the date hereof (except to the extent such
representations and warranties expressly relate to another date, in which case
such representations and warranties are true, correct and complete as of such
other date).

4.          Effectiveness.    This letter agreement shall become effective on
the date when (i) the Purchasers shall have received a fully executed
counterpart of this letter from the Company, (ii) the Company shall have paid to
or as directed by PIM a fully earned and non-refundable structuring fee in the
aggregate amount of $50,000 in consideration for the time, effort and expense
involved in the preparation and negotiation of the modification and extension of
the Facility effected by this letter agreement, and (iii) the Company shall have
paid Vedder Price P.C. its accrued and unpaid legal fees and expenses, to the
extent such fees and expenses have been invoiced.

5.          Miscellaneous.

(a)        This document may be executed in multiple counterparts, which
together shall constitute a single document.

(b)        This letter agreement shall be construed and enforced in accordance
with, and the rights of the parties shall be governed by, the internal laws of
the State of New York, excluding choice-of-law principles of the law of such
state that would permit the application of the laws of a jurisdiction other than
such state.

[Remainder of the page intentionally left blank]







--------------------------------------------------------------------------------

 

 

If you are in agreement with the foregoing, please sign a counterpart of this
letter in the space indicated below and deliver it to the Purchasers whereupon,
subject to the conditions expressed herein, it shall become a binding agreement
between the Company, on the one hand, and the Purchasers, on the other hand.

Sincerely,

PGIM, INC.

 

 

 

By:

/s/ Mitchell Reed

 

Name:

Mitchell Reed

 

Title:

Vice President

 

 

 

THE PRUDENTIAL INSURANCE COMPANY
OF AMERICA, as a holder of Series A-1 Notes, Series B Notes, Series C Notes,
Series D Notes, Series E Notes and Series F Notes

 

 

By:

/s/ Mitchell Reed

 

 

Title:

Vice President

 

 

 

PRUCO LIFE INSURANCE COMPANY, as a holder of Series A-2 Notes and Series B Notes

 

 

By:

/s/ Mitchell Reed

 

 

Title:

Assistant Vice President

 

 

 

UNITED OF OMAHA LIFE INSURANCE
COMPANY, as a holder of Series A-2 Notes

 

 

By:

Prudential Private Placement Investors, L.P. (as Investment Advisor)

 

 

 

By:

Prudential Private Placement Investors, Inc., (as its General Partner)

 

 

 

By:

/s/ Mitchell Reed

 

 

Title:

Vice President

 

 

 

PRUDENTIAL RETIREMENT INSURANCE
AND ANNUITY COMPANY, as a holder of Series B Notes and Series C Notes

 

 

By:

Prudential Investment Management, Inc., as investment advisor

 

 

 

By:

/s/ Mitchell Reed

 

 

Title:

Vice President

 

 







--------------------------------------------------------------------------------

 

 

FARMERS NEW WORLD LIFE INSURANCE COMPANY, as a holder of Series C Notes

 

 

By:

Prudential Private Placement Investors, L.P. (as Investment Advisor)

 

 

 

By:

Prudential Private Placement Investors, Inc., (as its General Partner)

 

 

 

By:

/s/ Mitchell Reed

 

 

Title:

Vice President

 

 

 

AMERICAN INCOME LIFE INSURANCE COMPANY, as a holder of Series D Notes

 

 

By:

Prudential Private Placement Investors, L.P. (as Investment Advisor)

 

 

 

By:

Prudential Private Placement Investors, Inc., (as its General Partner)

 

 

 

By

/s/ Mitchell Reed

 

 

Title:

Vice President

 

 

 

LIBERTY NATIONAL LIFE INSURANCE
COMPANY, as a holder of Series D Notes

 

 

By:

Prudential Private Placement Investors, L.P. (as Investment Advisor)

 

 

 

By:

Prudential Private Placement Investors, Inc., (as its General Partner)

 

 

 

By:

/s/ Mitchell Reed

 

 

Title:

Vice President

 

 

 

FAMILY HERITAGE LIFE INSURANCE
COMPANY OF AMERICA, as a holder of Series D Notes

 

 

By:

Prudential Private Placement Investors, L.P. (as Investment Advisor)

 

 

 

By:

Prudential Private Placement Investors, Inc., (as its General Partner)

 

 

 

By:

/s/ Mitchell Reed

 

 

Title:

Vice President

 

 

 

PRUDENTIAL LEGACY INSURANCE COMPANY OF NEW JERSEY, as a holder of Series E Notes
and Series F Notes

 

 

By:

PGIM, Inc., as investment manager

 

 

 

By:

/s/ Mitchell Reed

 

 

Title:

Vice President

 

 







--------------------------------------------------------------------------------

 

 

ZURICH AMERICAN INSURANCE COMPANY, as a holder of Series E Notes

 

 

By:

Prudential Private Placement Investors, L.P. (as Investment Advisor)

 

 

By:

Prudential Private Placement Investors, Inc., (as its General Partner)

 

 

 

By:

/s/ Mitchell Reed

 

 

Title:

Vice President

 

 

 

PICA HARTFORD LIFE & ANNUITY COMFORT TRUST, as a holder of Series E Notes

 

 

By:

The Prudential Insurance Company of America, as Grantor

 

 

 

By:

/s/ Mitchell Reed

 

 

Title:

Vice President

 

 

 

INDEPENDENT ORDER OF FORESTERS, as a holder of Series E Notes

 

 

By:

Prudential Private Placement Investors, L.P. (as Investment Advisor)

 

 

By:

Prudential Private Placement Investors, Inc., (as its General Partner)

 

 

 

By:

/s/ Mitchell Reed

 

 

Title:

Vice President

 

 

 

PRUDENTIAL ARIZONA REINSURANCE TERM COMPANY, as a holder of Series F Notes

 

 

By:

PGIM, Inc., as investment manager

 

 

By:

/s/ Mitchell Reed

 

 

Title:

Vice President

 

 







--------------------------------------------------------------------------------

 

 

Accepted and agreed to

as of the date first

appearing above:

 

THE COMPANY:

 

 

LTC PROPERTIES, INC.

 

 

 

By:

/s/ Wendy Simpson

 

Name:

Wendy Simpson

 

Title:

Chief Executive Officer and President

 

 

 

 

By:

/s/ Pamela J. Shelley-Kessler

 

Name:

Pamela J. Shelley-Kessler

 

Title:

Executive Vice President, Chief Financial Officer and Secretary

 



--------------------------------------------------------------------------------